
	
		II
		112th CONGRESS
		2d Session
		S. 3120
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2012
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on staple fibers of
		  viscose rayon, not carded, combed, or otherwise processed for spinning,
		  measuring over 1.3 decitex but not over 1.66 decitex and having a fiber length
		  each measuring 20 mm or more but not over 150 mm.
	
	
		1.Staple fibers of viscose
			 rayon, not carded, combed, or otherwise processed for spinning, measuring over
			 1.3 decitex but not over 1.66 decitex and having a fiber length each measuring
			 20 mm or more but not over 150 mm
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Staple fibers of viscose rayon, not carded, combed or otherwise
						processed for spinning, measuring over 1.3 decitex but not over 1.66 decitex
						and having a fiber length each measuring 20 mm or more but not over 150 mm
						(provided for in subheading 5504.10.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
